Citation Nr: 1338035	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of pancreatitis with gastroesophageal reflux disease (GERD) and gall bladder removal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that additional development is required before the issue of entitlement to a rating in excess of 30 percent for residuals of pancreatitis with GERD and gall bladder removal is ready for further appellate consideration.  

In the August 2009 rating decision from which this appeal arises, the RO assigned an initial rating of 10 percent for GERD with residual pancreatitis and gall bladder removal.  In December 2009, the Veteran filed a Notice of Disagreement (NOD), expressing disagreement with the initial 10 percent rating.  An August 2010 rating decision granted an increased rating of 30 percent.  An October 2010 statement from the Veteran states that his symptoms are worse and warrant a rating higher than 30 percent.  The Veteran reported weekly abdominal pain, past hospitalizations for acute pancreatitis, and continued intermittent discomfort.  In a March 2012 statement, the Veteran asserts that his diabetes is secondary to his service-connected pancreatitis.  He also reported a worsening of his pancreatitis symptoms to include weight loss and severe abdominal pain every six weeks.  

Regarding entitlement to an increased initial rating for service-connected residuals of pancreatitis with GERD and gall bladder removal, the Board notes that the Veteran has not been provided with a VA medical examination to determine the severity of this service-connected disorder since a general medical examination in July 2009, and that the record reveals worsening symptoms since the date of that examination.  Additionally, a VA medical examination is also necessary to determine whether his diabetes was caused or aggravated by his service-connected residuals of pancreatitis with GERD and gall bladder removal.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant records of VA and private treatment of the Veteran since March 2012 and associate such with the claims file.  

2.  Schedule the Veteran for a VA examination to determine whether the Veteran's current diabetes is related to his service-connected residuals of pancreatitis with GERD and gall bladder removal.  The examiner is asked to provide an expert opinion as to whether diabetes is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected residuals of pancreatitis with GERD and gall bladder removal.  The examiner must provide a complete rationale for any opinion rendered.

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected residuals of pancreatitis with GERD and gall bladder removal.  The VA examiner should review the claims file and note that review in the report.  The examiner should identify the nature, frequency, and severity of all current manifestations of his residuals of pancreatitis with GERD and gall bladder removal.  The examiner must provide a complete rationale for any opinion rendered.  

4.  Then adjudicate the claim for entitlement to diabetes as secondary to the Veteran's service-connected residuals of pancreatitis with GERD and gall bladder removal.  

5.  Then readjudicate the claim for entitlement to an increased rating in excess of 30 percent for residuals of pancreatitis with GERD and gall bladder removal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, provided an appropriate period of time for response, and the claims file should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


